Citation Nr: 0726402	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and W.E.



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1969 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the 
undersigned at a videoconference hearing at the RO in 
December 2006.  The transcript is included in the record. 


FINDINGS OF FACT

1.  Hypertension did not manifest until approximately 22 
years post- service discharge and has not been shown to be 
related to the veteran's active duty service.

2.  The medical evidence establishes that the veteran does 
not meet the diagnostic criteria for assignment of a current 
diagnosis of PTSD. 

3.  Hepatitis C was not exhibited in service and is not 
related to any injury or disease incurred in line of duty.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

3.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.301, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in an October 2002 letter.  This letter 
informed him to send any pertinent evidence in him 
possession, informed him of the evidence required to 
substantiate the claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the claims has been 
obtained.  The claims folder contains numerous private 
medical records, service medical records, VA medical records, 
an article about hepatitis C risk factors, and statements and 
testimony from the veteran in support of his claims.  The 
veteran was afforded examinations for PTSD and hepatitis C in 
March 2003 and an etiological opinion dated in January 2005.  
The Board finds that VA has satisfied its duty to notify and 
to assist.  38 C.F.R. § 3.159.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In light of the Board's denial of the claims, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Service Connection

The veteran is claiming service connection for hypertension, 
PTSD, and hepatitis C.  When seeking VA disability 
compensation, a veteran generally seeks to establish that a 
current disability results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Hypertension 

VA medical records and private medical records demonstrate 
that the veteran currently has hypertension.  He has a 
history of treatment for the disability.

Upon review of the evidence, the Board finds service 
connection for hypertension is unwarranted.  Although the 
veteran currently has hypertension, service medical records 
are negative for diagnosis or treatment for hypertension.  
Report of Medical Examinations performed in December 1972 and 
June 1973 indicated that clinical evaluations of the heart, 
lungs and chest were normal.  No reference to hypertension 
was noted.  Blood pressure reading on evaluation was 130/88 
in December 1972 and 120/80 in June 1973.

There is no evidence that the veteran had hypertension within 
one year of service discharge.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  In fact, a Report of 
Medical Examination dated in September 1982 for enlistment 
into the U.S. Navy Reserves, performed 9 years after 
separation from active military service, made no clinical 
findings of hypertension.  Blood pressure reading was 120/76.   

The first diagnosis of hypertension noted in the record is 
dated in 1996, more than 22 years post-service discharge.  
Diagnosis and treatment over 22 years post-service does not 
demonstrate that the veteran's hypertension is related to 
service. There is also no competent evidence relating the 
veteran's hypertension to active military service. Therefore, 
service connection for hypertension is denied.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim for 
hypertension because there is no evidence of pertinent 
disability in service or for over 22 years following active 
service. Thus, while there is a current diagnosis of 
hypertension, there is no true indication that the disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). No diagnosis of hypertension in service or 
until many years post- service indicates any opinion relating 
pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. § 5103A(a)(2).

The Board acknowledges the veteran's testimony that he 
experienced dizziness and headaches as soon as he returned 
from active service.  (T. 3).  While the veteran is competent 
to testify as to symptoms, as a layman, he has no competence 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In short, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit-of- the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a traumatic event 
in which both of the following were present: (1) 
the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others 
(2) the person's response involved intense fear, 
helplessness, or horror . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways: (1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. . . . (2) recurrent 
distressing dreams of the event. . . . (3) acting 
or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening 
or when intoxicated). . . . (4) intense 
psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect 
of the traumatic event (5) physiological reactivity 
on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic 
event

C. Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following: (1) efforts to 
avoid thoughts, feelings, or conversations 
associated with the trauma (2) efforts to avoid 
activities, places, or people that arouse 
recollections of the trauma (3) inability to recall 
an important aspect of the trauma (4) markedly 
diminished interest or participation in significant 
activities (5) feeling of detachment or 
estrangement from others (6) restricted range of 
affect (e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does not 
expect to have a career, marriage, children, or a 
normal life span)

D. Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: (1) difficulty falling or 
staying asleep (2) irritability or outbursts of 
anger (3) difficulty concentrating (4) 
hypervigilance (5) exaggerated startle response

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month

F. The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

DSM-IV, DC 309.81.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, a preponderance of the evidence is against a 
finding that the veteran has a diagnosis of PTSD in 
accordance with DSM-IV.  See 38 C.F.R. § 3.304.  A PTSD VA 
examination was performed in March 2003.  Upon examination of 
the veteran and review of the claims folder prior to the 
examination, the physician concluded that a diagnosis of PTSD 
was not found.  According to the report, the physician stated 
that the veteran does suffer from a mild anxiety disorder.  
He has several Axis III diagnoses that affect his overall 
well-being.  The veteran appeared younger than his 
chronological age of 52.  He was neatly dressed and properly 
groomed.  He was cooperative and attentive.  There was no 
guarding or evasiveness.  He exhibited no unusual behavior or 
psychomotor activity.  His speech was normal in rate and 
volume.  He described his mood as "anxious all the time.  
Hurried.  My wife says 'I'm impatient'.  That's about it."  
There was no evidence for the presence of thought disorder.  
Orientation as to person, place, and time was within normal 
limits.  Memory was intact.  Intelligence was gauged to be 
about average.  Insight was slightly developed, and judgment 
to avoid the common dangers was preserved.  The physician 
diagnosed anxiety disorder, mild, and opined that PTSD was 
not found.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2003 VA examination report is 
persuasive evidence that the veteran does not have a current 
diagnosis of PTSD.  There are no contrary medical opinions in 
the record.  The veteran testified that he was told by his 
family doctor, who has since passed away, that he had 
symptoms of PTSD and recommended that he receive evaluation 
and treatment.  (T. 7).  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As there is no 
competent medical evidence of PTSD and the only medical 
determination in the record indicated that the veteran did 
not meet the criteria for PTSD, the preponderance of the 
evidence is against finding that the veteran has PTSD.  

While the veteran has asserted that he has PTSD symptoms, as 
a lay person, he has no competence to make a medical 
diagnosis.  Espiritu, supra.

In sum, the Board finds that the medical evidence does not 
show a current diagnosis of PTSD.  A service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).   As such, the 
preponderance of evidence is against his service connection 
claim and the claim must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert, 1 Vet. App. 49 (1990).

Hepatitis C

The record shows that the veteran was diagnosed with the 
positive hepatitis C serology in July 2000.  According to an 
August 2000 private physician's report, the veteran donated 
blood to the Red Cross.  The Red Cross informed the veteran 
that he had hepatitis C.  Subsequent testing and evaluation 
confirmed this diagnosis.  The veteran has received treatment 
for chronic hepatitis C since 2000.  

The veteran contends that he was infected through exposure to 
blood and body fluids of wounded soldiers in Vietnam.  (T. 
12-13), and sharing razors with buddy soldiers.  The veteran 
stated in his notice of disagreement that he used intranasal 
cocaine and IV drugs during service.  He also remembered 
being in presence of a few army personnel in Vietnam with 
hepatitis or "Yellow Jaundice."   

The veteran's service medical records are negative for 
hepatitis C.  A clinical report indicated that the veteran 
was treated for injuries resulting from a rocket attack in 
December 1970.  The report noted multiple fragment wound to 
the left hand.  No artery or nerve involvement.  IV treatment 
is not noted.  

A VA physician who examined the veteran, the claims file and 
medical records in March 2003, indicated that there was no 
documented evidence of blood transfusions, or IV drug use in 
his records.  The veteran reported that he had no blood 
transfusions in Vietnam or after service.  He recalled 
receiving several IV drips during service, but he did not 
think they were blood.  The physician also reported the 
veteran's statement of sharing razors during service and 
noted that service records documented STD.  The physician 
concluded that sharing razors and STD are risk factors for 
hepatitis C although they are lesser risk factors.  The 
physician stated that an opinion with any degree of medical 
certainty could not be given.  However, if the veteran's 
personal history of sharing razors is credible, it is at 
least as likely as not that the hepatitis C is related to his 
reported risk factors in service. 

Following this medical report, the veteran stated in his 
notice of disagreement that he used intranasal cocaine and IV 
drugs during service.  He also remembered being in presence 
of a few army personnel in Vietnam with hepatitis or "Yellow 
Jaundice."   

A subsequent VA etiology report was performed in January 
2005.  Here, the physician indicated that the entire claims 
folder was reviewed.  The physician stated that IV drug use 
and intranasal cocaine are a higher risk for developing 
hepatitis C than sharing razors and sexual contact.  The 
physician opined that it is more likely than not that the 
veteran's hepatitis C is a result of his IV drug 
use/intranasal cocaine use.  

As noted above, greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson, supra.  The Board finds that the 
January 2005 VA examination report is persuasive evidence 
that the veteran's hepatitis C is more likely due to IV drug 
use/ intranasal cocaine use.  The physician reviewed the 
veteran's entire file and discussed the potential sources of 
hepatitis C.  The only contrary opinion is from the March 
2003 VA examination report.  However, the March 2003 
physician did not have all the factual information, 
specifically the veteran's IV drug use/intranasal cocaine use 
in service.   

The central issue is whether service connection is warranted 
where it is shown that the veteran's hepatitis C is due to IV 
drug use/intranasal cocaine use in active service.  Direct 
service connection may be granted only when a disability was 
incurred or aggravated in the line of duty, and not the 
result of the veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  The isolated and infrequent use 
of drugs by itself will not be considered willful misconduct; 
however, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  
Where drugs are used to enjoy or experience their effects and 
the effects result proximately and immediately in disability, 
such disability will be considered the result of the 
veteran's willful misconduct.  See 38 C.F.R. § 3.301

For claims filed after October 31, 1990, the VA Office of 
General Counsel has held that an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose account benefits are claimed.  In claims filed after 
October 31, 1990, disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  See 
VAOPGCPREC 11-96.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), on secondary service connection 
of a disability proximately due to or a result of a service-
connected condition.  Further, compensation is prohibited 
regardless of whether compensation is claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
or injury aggravated the disability.  See VAOPGCPREC 2-97.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 U.S.C.A. §§ 105, 110, 
1121, 1131, 1301, 1521(a) (West 2002); 38 C.F.R. § 3.301 
(2006).

Upon review, the evidence of record relates the veteran's 
Hepatitis C to his drug abuse and the veteran's claim was 
filed after October 31, 1990.  Therefore, his claim for of 
compensation for hepatitis C must be denied.  See 38 C.F.R. § 
3.301 (2006).

As the preponderance of the evidence is against all these 
claims of entitlement to service connection, the benefit-of- 
the-doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App 49, 
55-57 (1990).

Finally, for veterans who engaged in combat with the enemy 
during active service, the regulations provide that "the 
Secretary shall accept as sufficient proof of  
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service..."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304 (2006).  The Court has clarified 
that the term 'service connection' is used in section 1154(b) 
to refer to proof of incurrence or aggravation, rather than 
to the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  Subsequently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

In light of the veteran's service in the Republic of Vietnam 
and his award of the Purple Heart Medal, it is apparent that 
he is a combat veteran.  Nevertheless, a clear preponderance 
of the evidence reflects that he does not have hypertension, 
PTSD or hepatitis that was incurred in line of duty or is 
otherwise related to service.  


ORDER

Service connection for hypertension is denied. 

Service connection for post-traumatic stress disorder (PTSD) 
is denied. 

Service connection for hepatitis C for compensation purposes 
is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


